Order filed October 17, 2017




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00725-CV
                                   ____________

                   IN THE INTEREST OF N.H.N., A CHILD


                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-07634

                                    ORDER

      This is an appeal from a judgment signed June 1, 2017. Appellant L.H.N.
timely filed a post judgment motion. The notice of appeal was due August 30, 2017.
See Tex. R. App. P. 26.1. L.H.N., however, filed his notice of appeal on September
11, 2017, a date within 15 days of the due date for the notice of appeal. A motion for
extension of time is necessarily implied when the perfecting instrument is filed
within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
L.H.N. did not file a motion to extend time to file the notice of appeal. While an
extension may be implied, L.H.N. is still obligated to come forward with a
reasonable explanation to support the late filing. See Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998,
no pet.).
      Accordingly, we ORDER appellant L.H.N. to file a proper motion to extend
time to file the notice of appeal by October 27, 2017. See Tex. R. App. P. 26.3;
10.5(b). If L.H.N. does not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.

                                 PER CURIAM




                                        2